DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19-20, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 is a system that depends from a method claim 11, which is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US10043071).
To claim 11, Wu teach a method for processing images generated by unsupervised end- users (Fig. 1C, a mobile device 140 may capture an image of the document 110 by using a camera attached to the smartphone), the method comprising: 
determining whether or not at least one digital image of a document was generated by scanning an original document, including using a processor for applying a resolution (broadest reasonable interpretation is taken) analysis test (Figs. 2A-C, shows an example of a technique 200 for automated classification of documents and detecting document characteristics. a characteristic may be a particular functionality type associated with a document, e.g., whether a document is an identification document such as a driver's license or passport, a financial document such as a check, or a certification document such as a degree certificate, among other suitable types) to a textured region of interest (once an image of the document 110 is obtained, e.g., using one of the options above, the image can be classified and, based on the classification, the document 110 can be determined to be real or forged); and 
sending at least one output indication of the determining operation (once the image is classified, an output can be provided, e.g., as information shown on the display of the mobile device 140, indicating whether the image is determined to correspond to a real document or a forged document).

To claim 19, Wu teach a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for processing images generated by unsupervised end-users, the method comprising: determining whether or not at least one digital image of a document was generated by scanning an original document, including using a processor for applying a resolution analysis test to a textured region of interest e.g. in said digital image; and sending at least one output indication of the determining operation (as explained in response to claim 1 above).

To claim 20, Wu teach a system for processing images generated by unsupervised end-users, the system comprising: a processor configured for using a processor for applying a resolution analysis test to a textured region of interest e.g. in a digital image and, accordingly, determining whether or not said digital image was generated by scanning an original document; and an output device in data communication with said processor for sending at least one output indication of the determining operation (as explained in response to claim 1 above).





To claim 12, Wu teach claim 11.
Wu teach wherein the textured region of interest appears at a known location for each document belonging to a known class of documents (Figs. 2A-C and related disclosure, in identifying an passport; column 8 lines 21-28).

To claim 13, Wu teach claim 11.
Wu teach wherein the test yields results which are compared to at least one threshold value separating test results yielded by images of documents generated by scanning an original document, from test results yielded by images of documents generated by scanning a copy of the original document (column 6 line 51 to column 7 line 62).

To claim 18, Wu teach claim 11.
Wu teach wherein said determining includes determining whether or not the digital image was obtained by scanning a copy of the original document (as explained in claim 11 above, determining whether the scanned image is an image scanned from a passport).

To claim 21, Wu teach claim 11.
Wu teach wherein the output indication comprises information indicating that the document was scanned from a copy, not from the original (as explained in response to claim 18 above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US10043071).
To claim 14, Wu teach claim 13.
Wu teach also comprising pre-testing to establish said at least one threshold value, including applying the resolution analysis test, for each of a first plurality of images each known to have been generated from an original instance of the class of documents, and for each of a second plurality of images each known to have been generated from a copy of an original instance of the class of documents, thereby to accumulate results of the test for each of the first and second pluralities of images, identifying at least one value V separating at least one range of results yielded by the first plurality of images from at least one range of results yielded by the second plurality of images, and setting said at least one threshold value to V (column 6 line 31 to column 7 line 62, Wu does teach having training to learn for classification and regression analysis, wherein identifying a value to separate ranges of results and setting for setting threshold is not disclosed, but it is well-known in the art for training and setting practice, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for improving identification and classification, hence Official Notice is taken).

To claim 15, Wu teach claim 11.
Wu teach wherein said textured region of interest to which the resolution analysis test is applied, comprises a repeating pattern (despite lack of describing a repeating pattern, it’s well-known in the art, especially for identifying particular patterns in legal document or currency, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for pattern identification, hence Official Notice is taken).

To claim 16, Wu teach claim 11.
Wu teach wherein said textured region of interest comprises a repeating pattern which is subjected to a resolution analysis test which analyzes the texture's resolution, since an image generated from a copy of an original document, is typically smoother and/or has less high resolution, than an image generated from the original document itself (despite lack of describing smoothness in presentation of copy and original, it’s well-known in the art, especially for identifying copy and original, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for pattern identification, hence Official Notice is taken).

To claim 17, Wu teach claim 11.
Wu teach wherein the resolution analysis test comprises a Fourier-transform based spectrum analysis test (Fig. 2B, obviously Fourier-transform based spectrum analysis test is performed).

To claims 22-23, Wu teach claim 11.
Wu teach wherein the textured region of interest where the test is applied comprises a background portion of the document (despite lack of describing a background portion, it’s well-known in the art, especially for identifying legal document such as driver’s license or passport and currency, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for pattern identification, hence Official Notice is taken).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 16, 2022